Case 1:20-cv-03590-CRC Document 7-1 Filed 12/11/20 Page 1 of 2

AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

 

UNITED STATES DISTRICT COURT

 

 

for the
)
Plaintiff )
v. ) Civil Action No.
)
Defendant )

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Parties’ printed names Signatures of parties or attorneys Dates

 

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge’s signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
nn Case 1:20-Cv-03590-CRC Document 7-1 Filed 12/11/20 Page 2 of 2

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

ANGELA D. CAESAR
Clerk of Court

NOTICE OF RIGHT TO CONSENT TO TRIAL
BEFORE A UNITED STATES MAGISTRATE JUDGE

The substantial criminal caseload in this Court and the requirements of the criminal Speedy Trial Act
frequently result in the delay in the trial of civil cases. Aware of the hardship and expense to the
parties, counsel, and witnesses caused by the delays which are beyond the control of the Court, this
notice is to advise you of your right to trial of your case by a United States Magistrate Judge. By
statute, 28 USC §636(c), Fed.R.Civ.P. 73 and Local Civil Rule 73.1, the parties, by consent, can try
their case by means of a jury trial or bench trial before a United States Magistrate Judge. Appeals
from judgments.and final orders are taken directly to the United States Court of Appeals for the
District of Columbia Circuit, in the same manner as an appeal from a judgment of a District Judge
in a civil case.

WHAT IS THE PROCEDURE?

One of the matters you are required to discuss at the meet-and-confer conference mandated by Local
Civil Rule 16.3 is whether the case should be assigned to a United States Magistrate Judge for all
purposes, including trial

All parties must consent before the case is assigned to a Magistrate Judge for trial. You may consent

at any time prior to trial. If you expressly decline to consent or simply fail to consent early in the

case, you are not foreclosed from consenting later in the case. However, a prompt election to

-- + proceed before a Magistrate Judge is encouraged because it will facilitate a more orderly scheduling
- of the case.

Counsel for the plaintiffhas been furnished a copy of the “Consent to Proceed Before a United States
Magistrate Judge for all Purposes” form. If and when the form is executed, your response should
be made to the Clerk of the United States District Court only.

WHAT IS THE ADVANTAGE?

The case will be resolved sooner and less expensively. The earlier the parties consent to assigning
the case to a Magistrate Judge the earlier a firm and certain trial date can be established, even if the
case is to be tried to a jury.

Upon the filing of the consent form and with the approval of the District Judge, the case will be
assigned to all purposes to a Magistrate Judge.

n:\Forms\Notice of Right to Consent to Trial CO-942A 021910
Rev. 02/10
